Citation Nr: 0311610	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
May 1946 and died in August 1972.

The appellant, who is the veteran's widow, appealed a 
February 1999 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In April 
2001, the Board of Veterans' Appeals (Board) remanded her 
claim to the RO for further evidentiary development.


REMAND

In September 1998, the appellant submitted a claim for 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  During the 
pendency of her appeal, there was a change in the law 
regarding her appeal for DIC benefits.  In January 2000, VA 
amended 38 C.F.R. § 3.22 (the implementing regulation for 
38 U.S.C.A. § 1318) to restrict the award of DIC benefits to 
cases in which the veteran, during his or her lifetime, had 
established a right to receive total (100 percent) service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

Prolonged litigation as to the regulation ensued and included 
a stay of proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome was dependent upon 
38 C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement".  

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir 2001) 
(NOVA I), the U.S. Court of Appeals for the Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interpreted a virtually 
identical veterans benefit statute, 38 U.S.C.A. § 1311(a)(2), 
and that VA had failed to explain its rationale for 
interpreting these virtually identical statutes (sections 
1311 and 1318) in conflicting ways.  The Federal Circuit 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C.A. § 1318 where the outcome was 
dependent upon 38 C.F.R. § 3.22, pending the conclusion of 
expedited rulemaking.  On April 5, 2002, VA amended 38 C.F.R. 
§ 20.1106 to clarify that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (April 5, 2002).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of sections 1311(a)(2) and 1318 to bar 
"hypothetical entitlement" claims.  See also 38 U.S.C.A. 
§§ 1311(a) and 1318 (2002).  Subsequently, the Board's stay 
was lifted for all claims for benefits under 38 U.S.C.A. 
§ 1318 where the decision would require a hypothetical 
determination as to eligibility.

Because the appellant's claim and appeal were filed before 
the regulatory change occurred, she may be entitled to 
application of the version which is more favorable to her.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
3-2000 (opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the claimant).

A review of the appellant's claims file reveals that the 
April 2000 statement of the case (SOC) appears to include the 
most recent version of 38 C.F.R. § 3.22, effective January 
2000, although the April 2001 Board remand appears to have 
made reference to the earlier version of that regulation.  In 
any event, in the interest of due process and fairness, the 
Board believes that the appellant should be notified of this 
change in the interpretation of the law as articulated by VA 
and the Federal Circuit Court, prior to final appellate 
consideration of her appeal.  Moreover, she and her 
representative should be given the opportunity to submit any 
additional comments, argument, or relevant evidence she has 
in support of her claim.

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.	The appellant should be contacted and 
invited to submit any additional evidence 
or argument she may have in support of her 
claim.

2.	 Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

3.	Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318, to include consideration of 
whether the appellant is entitled to 
consideration under 38 C.F.R. § 3.22 as in 
effect both prior to and after January 21, 
2000.  If the benefits sought on appeal 
remain denied, the appellant, and 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

